Appeal by the defendant from a judgment of the Supreme Court, Kings County (Tomei, J.), rendered April 10, 1995, convicting him of murder in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant failed to preserve for appellate review his claim that the trial court erred in admitting the testimony of two witnesses regarding his habitual drug use (see, CPL 470.05 [2]). In any event, the claim is without merit. Although, in general, evidence of uncharged crimes is not admissible, the testimony regarding the defendant’s prior drug use was admissible as it was relevant on the issue of his motive in committing the offenses charged and was inextricably interwoven with the crime (see, People v Pugh, 236 AD2d 810; People v Alvino, 71 NY2d 233, 242; People v Ventimiglia, 52 NY2d 350, 359; People v Jones, 221 AD2d 661; People v Goodman, 167 AD2d 352, 353; People v Johnson, 155 AD2d 924, 925; see also, People v Crandall, 67 NY2d 111; People v Vails, 43 NY2d 364; People v Seaberry, 138 AD2d 422, 423). Additionally, the evidence was admissible to complete the narrative of events regarding the commission of the offense (see, People v Gines, 36 NY2d 932; see also, People v Molineux, 168 NY 264; People v DeLeon, 177 AD2d 641).
The defendant has failed to preserve for appellate review his *661argument that the court erred in failing to instruct the jury that the People had the burden of proving beyond a reasonable doubt that a statement he gave to the police had in fact been made by him (see, CPL 470.05 [2]; People v Coleman, 199 AD2d 330, 331). In any event, this contention is without merit (see, People v Lopez, 187 AD2d 383; cf., People v Cefaro, 23 NY2d 283; People v Miner, 213 AD2d 429).
The defendant’s sentence is neither harsh nor excessive (see, People v Suitte, 90 AD2d 80, 85).
The defendant’s remaining contentions are either unpreserved for appellate review or without merit. Thompson, J. P., Sullivan, Joy and Florio, JJ., concur.